                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  JOHN DOES I-XIX, and JOHN
  ELLIOTT,                                      Case No. 1:13-cv-00275-BLW

        Plaintiffs,                             ORDER

         v.

  BOY SCOUTS OF AMERICA, a
  congressionally chartered corporation
  authorized to do business in Idaho;
  CORPORATION OF THE PRESIDING
  BISHOP OF THE CHURCH OF JESUS
  CHRIST OF LATTER-DAY SAINTS, a
  foreign corporation sole registered to do
  business in Idaho; and CORPORATION
  OF THE PRESIDENT OF THE
  CHURCH OF JESUS CHRIST OF
  LATTER-DAY SAINTS AND
  SUCCESSORS, a foreign corporation
  registered to do business in Idaho,

        Defendants.



      The parties have stipulated to dismiss the claims of plaintiffs John Doe I, John

Doe II, and John Doe V. Having reviewed the filings,

      NOW THEREFORE IT IS HEREBY ORDERED, that the Stipulations (docket

nos. 350, 351 & 352) are APPROVED, and the claims of John Doe I, John Doe II and

John Doe V, including all claims that were or might have been brought, are DISMISSED

WITH PREJUDICE with each party to bear their own respective costs and fees.
DATED: December 17, 2018


_________________________
B. Lynn Winmill
Chief U.S. District Court Judge
